Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 8, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159979(59)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JAWAD A. SHAH, M.D., PC, doing business as                                                           Richard H. Bernstein
  INSIGHT PAIN MANAGEMENT CENTER,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     SC: 159979
  v                                                                  COA: 340441
                                                                     Genesee CC: 15-105466-NF
  FREMONT INSURANCE COMPANY,
             Defendant-Appellant.
  __________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply submitted on November 5, 2019, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 8, 2019

                                                                               Clerk